PER CURIAM.
This appeal stems from an adjudication of delinquency in the Juvenile Division of the Circuit Court wherein the appellant argues that where there is no evidence as to the value of the property damage, the trial court should have granted, in part, the juvenile’s Motion for Judgment of Acquittal, with respect to the charge of felony criminal mischief, and found the juvenile guilty of the lesser included offense of second degree misdemeanor criminal mischief.
The State candidly and correctly agrees with the appellant and, accordingly, the finding of delinquency as to the above-stated felony charge is reversed and this cause is remanded to the trial court for the entry of a finding of- delinquency as to second degree misdemeanor criminal mischief, the lesser included offense.